Citation Nr: 0504328	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  96-23 440A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral wrist 
arthritis.

2.  Entitlement to service connection for a bilateral 
shoulder disability.

3.  Entitlement to service connection for a bilateral ankle 
disability.

4.  Entitlement to an increased evaluation for patellofemoral 
syndrome of the left knee, currently evaluated as 10 percent 
disabling.

5.  Entitlement to an increased evaluation for tinnitus, with 
possible Eustachian tube dysfunction, currently evaluated as 
10 percent disabling.

6.  Entitlement to a compensable evaluation for left leg shin 
splints.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from October 1990 to 
October 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating decisions rendered 
since June 1995 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Seattle, Washington, and Chicago, 
Illinois, which denied the benefits sought on appeal.

This matter was previously before the Board and denied in a 
February 1999 rating decision.  The veteran appealed the 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an Order dated April 2001, the Court 
vacated the Board's decision and remanded the matter to the 
Board for actions consistent with the parties' Joint Motion 
for Remand and to Stay Proceedings (Joint Motion).

Pursuant to the Court's Order, in May 2002, the Board denied 
the veteran's claims of entitlement to service connection for 
a disorder manifested by umbilical drainage and entitlement 
to an initial evaluation in excess of 10 percent for 
dyshidrosis of the hands; at that time, the Board indicated 
that it would address the remaining issues on appeal in a 
separate decision.  

In November 2003, the Board remanded the remaining issues on 
appeal so that the RO could review the record, to include 
evidence obtained as a result of a May 2002 Board development 
memorandum.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

?	A remand is necessary in this case for further 
development and adjudication pursuant to the amended 
duty to notify requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  Pub. L. No. 106-475, 114 State. 
2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Among other things, the VCAA amended 38 U.S.C.A. § 5103 to 
clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.159).

The Board notes that this case was remanded to the RO in 
November 2003 without specific reference to the VCAA.  
However, the United States Court of Appeals for Veterans 
Claims (Court) has held that the failure by the BVA to 
enforce compliance with the requirements of 38 U.S.C.A. § 
5103(a) for the VA to inform a claimant of the information or 
evidence necessary to substantiate a claim, as well as to 
inform a claimant of which evidence the VA would seek to 
provide and which evidence the claimant is to provide, is 
remandable error.  In this case, although the RO provided 
relevant VCAA citation to the veteran in the August 2004 
supplemental statement of the case, the record contains no 
document that informs the veteran of the information or 
evidence necessary to substantiate a claim, as well as which 
evidence the VA would seek to provide and which evidence the 
claimant is to provide.  The Court has indicated that such 
specific notice is required to comply with the VCAA and has 
strictly construed the notice requirements of 38 U.S.C.A. 
§ 5103(a).  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); see also Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  Given the guidance from the Court and because the 
RO has not provided the type of notice contemplated by the 
VCAA and as set forth by the Court, this procedural error 
must be addressed prior to final appellate review.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must ensure that all 
provisions of VCAA are properly applied 
in the development of the veteran's 
claims.

2.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issues on appeal.  
If the benefits sought are not granted, 
the veteran and her representative should 
be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




